Citation Nr: 0706153	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-33 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for osteochondrosis of the 
thoracolumbar vertebrae, Scheuermann's disease, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1995.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In June 2005, the veteran was afforded a personal hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  

In August 2005, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC), in Washington DC, to 
obtain VA treatment records and schedule the veteran for a VA 
examination.  The action directed by the Board has been 
accomplished, and the matter has been returned to the Board 
for appellate review.  


FINDING OF FACT

Without good cause, the veteran failed to report for a VA 
examination scheduled in March 2006.  


CONCLUSION OF LAW

The veteran's failure to report for a VA examination requires 
that the claim for an increased rating be denied.  38 C.F.R. 
§ 3.655(b) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of a letter dated in 
June 2001.  This letter was provided to the veteran prior to 
the initial adjudication by the RO in October 2001.  The 
veteran was advised of advised of his and VA's respective 
duties in obtaining evidence, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  

Although the June 2001 letter did not provide notice to the 
veteran as to assignment of disability ratings, he clearly 
demonstrated actual knowledge that assignment of a higher 
rating required evidence that his disability had increased in 
severity.  In his claim, dated in March 2001, the veteran 
indicated that his service-connected back strain was 
currently rated as noncompensable and that his condition had 
gotten worse.  In his October 2002 notice of disagreement, he 
argued that VA should consider additional evidence, a VA 
neurology consult and magnetic resonance image (MRI), in 
deciding his claim.  He reiterated this request in an October 
2003 statement, stating that he believed an MRI would support 
his claim for an increase.  He testified at the June 2005 
hearing that his disability on appeal had increased in 
severity since his last examination in August 2001, and 
offered argument in support of his claim.  Coupled with the 
June 2001 letter, these statements indicate that the veteran 
knew that evidence showing an increase in severity of his 
disability was required to substantiate his claim and that he 
was expected to provide such evidence.  Therefore, any 
deficiency in notice as to the evidence necessary to 
substantiate his claim for a higher disability rating did not 
result in prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (a notice defect is not 
prejudicial if it can be demonstrated that the defect in 
notice was cured by actual knowledge on the part of the 
appellant that evidence needed to substantiate the claim was 
required and that the appellant should have provided it).  

VCAA notice regarding assignment of effective dates was 
provided by a March 2006 letter from the RO to the veteran.  
While this notice did not precede the initial adjudication by 
the RO, no prejudice to the veteran can result in this case.  
In this regard, as the Board is denying his claim, any 
question as to the assignment of an effective date is 
rendered moot.  

Thus, the veteran was provided sufficient VCAA notice in 
compliance with the content and timing requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA treatment records and treatise evidence are associated 
with the claims file.  The veteran has not requested that VA 
assist him in obtaining any evidence of a current disability.  
A medical examination was afforded the veteran in August 2001 
and he was scheduled for a medical examination in March 2006, 
for which he failed to appear.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, Any reasonable doubt regarding 
the extent of the disability is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Service connection was granted in February 1998 for 
osteochondrosis of the thoracolumbar vertebrae, Scheuermann's 
disease.  A 10 percent disability rating was assigned under 
38 C.F.R. § 4.71a Diagnostic Code 5299-5295.  The veteran 
filed his current claim for an increased rating in March 
2001.  By rating decision dated in October 2001, the RO 
increased his disability rating to 10 percent, effective in 
March 2001.  The veteran subsequently perfected an appeal to 
the Board.  

In August 2005, the Board remanded this matter for a VA 
examination and medical opinion.  During the June 2005 
hearing, the veteran testified that his disability on appeal 
had worsened since his last examination in August 2001.  
Hearing transcript at 4.  Additionally, rating criteria for 
evaluating disabilities of the spine changed twice since the 
veteran filed his claim.  See 67 Red. Reg. 54,345-349 (August 
22, 2002); 68 Fed. Reg. 51454-458 (August 27, 2003).  Thus, 
an examination was necessary to determine the current 
severity of his disability and to determine whether 
applicable criteria had been satisfied to warrant a higher 
rating.  

In compliance with the Remand Order, the veteran was 
scheduled for a VA examination on March 2, 2006.  The 
examination report, dated in March 2006, indicates that the 
veteran did not report for the examination.  The examiner 
provided a written statement, but as the veteran failed to 
appear, the evidence necessary to rate his disability is not 
contained in the report.

It is presumed that VA notified the veteran of the March 2006 
examination.  A presumption of regularity attaches to the 
actions of public officials.  Woods v. Gober, 14 Vet. App. 
214, 220 (2000).  "The Court has applied a presumption of 
regularity to all manner of VA processes and procedures."  
Id.  In Woods, the Court provided numerous examples of the 
presumption of regularity applied to VA processes and 
procedures, including Redding v. West, 13 Vet. App. 512, 515 
(2000) (applying presumption of regularity as to whether RO 
received veteran's power of attorney that was mailed by 
veteran to correct RO address), Baldwin v. West, 13 Vet. App. 
1, 5-6  (1999) (presumption of regularity applied to whether 
RO examined and considered service medical records), and 
Schoolman v. West, 12 Vet. App. 307, 310 (1999) (presumption 
of regularity applied to whether RO sent claimant an 
application form for dependency and indemnity compensation).  
Id.  In the instant case, the presumption of regularity 
applies to VA notifying the veteran of his March 2006 VA 
examination.  

Clear evidence is required to rebut the presumption of 
regularity.  See Woods v. Gober, supra; see also Baldwin v. 
Brown, 13 Vet. App. 1, 6  (1999), Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  In this case, the record is absent for any 
evidence that the veteran was not notified of the March 2006 
VA examination.  Subsequent to the scheduled March 2006 
examination, the veteran and his representative were provided 
a supplemental statement of the case (SSOC), dated in that 
same month.  This SSOC included the text of 38 C.F.R. § 3.655 
and explained that the veteran's failure to report for the 
March 2006 VA examination impacted negatively on his claim.  
Neither the veteran nor his representative has contended that 
the veteran was not given adequate notice of the March 2006 
examination.  

Veterans seeking compensation are required to report for 
scheduled VA examinations.  38 C.F.R. §§ 3.326, 3.327, 3.655.  
When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant or death of an 
immediate family member.  38 C.F.R. § 3.655(a).  The veteran 
has not provided a reason for his failure to report for the 
March 2006 examination.  

Accordingly, the Board finds that the veteran failed, without 
good cause, to report for the VA examination scheduled in 
connection with his claim for an increased rating for 
osteochondrosis of the thoracolumbar vertebrae, Scheuermann's 
disease.  Consistent with 38 C.F.R. § 3.655(b), the claim 
must be denied.  By the use of the word "shall", 38 C.F.R. 
§ 3.655(b) leaves no discretion to the Board in this matter.  
Because the law is dispositive in this case, the claim must 
be denied on the basis of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an increased rating for osteochondrosis of the 
thoracolumbar vertebrae, Scheuermann's disease, currently 
rated as 10 percent disabling



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


